DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the at least one rear bell crank is coupled to the mower deck by at least one spring-biased linkage”.  Claim 6 recites “wherein the at least on front bell crank is coupled to the mower deck by at least one chain linkage”.  However, claim 1 recites “the mower deck is coupled to the main frame by at least one first linkage, and the mower deck is coupled to the front axle assembly by at least one second linkage.”  It is unclear if the spring-biased linkage and chain linkage in claims 5 and 6, respectively, differ from the first linkage and second linkage in claim 1.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Schick (US 6,434,919).
Regarding claim 1, Schick discloses a zero turn radius lawnmower comprising: 
a main frame (middle section 24 of frame 10) having a first end portion and a second end portion; 
a pair of drive wheels (11) operably coupled to the second end portion of the main frame, the drive wheels configured to be driven independently in both forward and reverse directions; 
a front axle assembly (25) pivotally coupled to the first end portion of the main frame about a single axis (A);

a mower deck (38), wherein the mower deck is coupled to the main frame by at least one first linkage (hanger 88), and the mower deck is coupled to the front axle assembly by at least one second linkage (hanger 88).  

Regarding claim 3, Schick further discloses the lawnmower of claim 1, further comprising a deck height control lever (99) coupled to at least one rear bell crank (77, 78) and at least one front bell crank (68, 69), wherein both the at least one rear bell crank and the at least one front bell crank are coupled to the mower deck (38; via hangers 88) to control height of the mower deck relative to a mowing surface.  

Regarding claim 4, Schick further discloses the lawnmower of claim 3, wherein the at least one rear bell crank (77, 78) is coupled to the main frame (24 via pivot pins 79, 80; see FIG.5), and further wherein the at least one front bell crank (68, 69) is coupled to the front axle assembly (25 via pivot pins 70, 71).  

Regarding claim 8, Schick further discloses the lawnmower of claim 3, wherein the at least one rear bell crank is coupled to the at least one front bell crank by a linkage rod (86).  



Regarding claim 12, Schick further discloses the lawnmower of claim 1, wherein the respective ends of the front axle assembly (25) are positioned to angle away from the main frame (24)(see FIG.3).  

Claim Rejections - 35 USC § h103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick, as applied to claim 1 above, and further in view of Scherbring et al. (US 7,918,305 B2).
Regarding claim 11, Schick discloses the lawnmower of claim 9, except for a pair of limit pains.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension device of Schick to include a pair of limit stops as taught by Scherbring et al. in order to limit the pivotal motion of the front axle assembly about the pivot pin, therefore preventing excess pivoting motion of the wheels.

Regarding claim 13, Schick discloses the lawnmower of claim 1, except wherein the lawnmower is a stand-on lawnmower having an operator-standing platform and a control tower. 
Scherbring teaches that the operator station of a similar lawn mower can either have a seat (109; similar to Schick) or a standing platform (not shown; col.4, lines 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a standing platform for a seat type operator station in the lawn mower of Schick as an alternate operator station that is old and well known in the lawnmower art for supporting an operator, as taught by Scherbring.  Although Scherbring et al. does not mention a control tower with the standing platform, the Examiner take official notice that it is old and well known to include a control tower in a lawnmower with a standing platform operator station in order to provide a support structure for the controls used in controlling the lawnmower.  Therefore, it would have been obvious to a person having ordinary 

Regarding claim 14, and referring to the rejection of claims 1, 9, and 13, the combination of Schick and Scherbring discloses a stand-on lawnmower comprising the claimed features (similar to the features of claims 1 and 9 and 13).

Regarding claims 17-19, claims 17-19 recite similar limitations as claims 3 and 4 and are therefore rejected using the same art and rationale as set forth above.

Claims 2, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick (and Scherbring), as applied to claim 1 (and claim 15) above, and further in view of Braun et al. (US 5,065,568).
Regarding claim 2, Schick discloses the lawnmower of claim 1, except for a first pair of upper and lower radius rods and a second pair of upper and lower radius rods.
Braun teaches a suspension system for a similar lawnmower, the suspension system comprising first and second upper and lower radius rods (34, 36) pivotally attached to a pair of caster wheels (32) between a front axle assembly equivalent (laterally extending shaft 44) and a mower frame (22), the pair of rods which acts as a four-bar linkage “to keep the caster wheels 32 generally upright as the lower parallel members 36 pivot” and “to keep the deck 20 level” (col.5, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension system of Schick to include first and second upper and lower radius rods as taught by Braun et al. in order to help keep the deck and or frame level and the caster wheels upright and thus 

Regarding claims 15 and 16, claims 15 and 16 recite similar limitations as claim 2 and are therefore rejected using the same art and rationale as set forth above. 

Claims 5, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick (and Scherbring et al.), as applied to claim 3 (and 18) above, and further in view of Nicol (US 5,079,926).
Regarding claims 5 and 6, Schick discloses the lawnmower of claim 3, except for at least one spring-biased linkage, per claim 5; and at least one chain linkage, per claim 6.
Scherbring et al. teaches two alternate types of linkages (chain linkages in FIG.1 and bar-type linkages in FIG.7) to connect a mower deck to the mower frame (13).  Furthermore, Nicol teaches using a spring-biased linkage (D) connected between a frame (13) and a mower deck (10) “to assist the lifting of the front of the cutter head 10” (col.2, lines 41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the different linkages (chain or spring-biased or bar-type linkage) taught by Scherbring and Nicol for the linkages of Schick as an alternate and known type of linkages sufficient in supporting the mower deck to the mower frame and in order to achieve the desired result.

Regarding claim 20, and referring to the rejection of claims 5 and 6 above, the combination Schick, Scherbring, and Nicol discloses the claimed linkages.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick, as applied to claim 3 above, and further in view of Samejima et al. (US 6,516,597).
Regarding claim 7, Schick discloses the lawnmower of claim 3, except wherein the deck height control lever is coupled to the at least one rear bell crank by a mechanical decoupler linkage assembly.  
Samejima teaches a similar cutting deck height adjustment assembly comprising a mechanical decoupler linkage assembly (gas spring 49 with cylinder rod 49b which slides into cylinder tube 49a, similar to description of Applicant’s decoupler linkage 34) which coupled the height control lever (44) to at least one rear bell crank (32)(col.7, lines 10-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lawnmower of Schick to include a mechanical decoupler linkage assembly as taught by Samejima in order to assist in the raising and lowering of the mower deck using the height adjustment assembly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schick, as applied to claim 9 above, and further in view of Olley (US 2,300,844).
Regarding claim 10, Schick discloses the lawnmower of claim 9, except for an elastomeric bushing.
Olley teaches that it is old and well known in the vehicle suspension art for a wheel suspension system to include an elastomeric bushing (98) disposed over a pivot pin (97), wherein the bushing is configured to dampen movement of the front axle assembly (page 2, lines 5-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot point of Schick to include an elastomeric bushing as Olley teaches that the use of elastomeric bushing in order to allow a desirable degree of universal movement and dampen movement is old and well known in the vehicle suspension art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scherbring et al. (US 7,918,305) discloses a similar pivotable front axle assembly with two caster wheels and upper and lower radius rods (226a/b; 208a/b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671